Name: Commission Implementing Regulation (EU) No 329/2014 of 31 March 2014 amending for the 211th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 1.4.2014 EN Official Journal of the European Union L 98/11 COMMISSION IMPLEMENTING REGULATION (EU) No 329/2014 of 31 March 2014 amending for the 211th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network (1), and in particular Article 7(1)(a) and Article 7a(1) and (5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 14 February 2014, the Sanctions Committee of the United Nations Security Council (UNSC) decided to amend one entry on the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Furthermore, on 14 March 2014 the Sanctions Committee of the UNSC decided to delete one natural person from the list of persons, groups and entities to whom the freezing of funds and economic resources should apply and to add one natural person to that list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 2014. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) the entry Global Relief Foundation (GRF) Address: (a) 9935 South 76th Avenue, Unit 1, Bridgeview, Illinois 60455, U.S.A.; (b) PO Box 1406, Bridgeview, Illinois 60455, U.S.A. Other information: (a) Other foreign locations: Afghanistan, Bangladesh, Eritrea, Ethiopia, Georgia, India, Iraq, West Bank and Gaza, Somalia and Syria; (b) U.S. Federal Employer Identification: 36-3804626; (c) V.A.T. Number: BE 454419759. Date of designation referred to in Article 2a(4)(b): 22.10.2002. under the heading Legal persons, groups and entities shall be replaced by the following: Global Relief Foundation (GRF) Address: (a) 9935 South 76th Avenue, Unit 1, Bridgeview, Illinois 60455, U.S.A.; (b) PO Box 1406, Bridgeview, Illinois 60455, U.S.A. Other information: (a) Other foreign locations: Afghanistan, Bangladesh, Eritrea, Ethiopia, Georgia, India, Iraq, West Bank and Gaza, Somalia and Syria; (b) U.S. Federal Employer Identification: 36-3804626. Date of designation referred to in Article 2a(4)(b): 22.10.2002.; (2) the following entry shall be added under the heading Natural persons: Malik Muhammad Ishaq (alias Malik Ishaq). Address: Pakistan. Date of birth: approximately 1959. Place of birth: Rahim Yar Khan, Punjab Province, Pakistan. Nationality: Pakistani. Other information: (a) Physical description: heavy build with black eye colour, black hair colour and medium brown complexion with a heavy black beard; (b) Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 2a(4)(b): 14.3.2014.; (3) the following entry under the heading Natural persons is deleted: Yacine Ahmed Nacer (alias (a) Yacine di Annaba, (b) Il Lungo, (c) Naslano). Address: 6 rue Mohamed Khemisti, Annaba, Algeria. Date of birth: 2.12.1967. Place of birth: Annaba, Algeria. Nationality: Algerian. Other information: (a) Reportedly residing in Algeria as of 2009; (b) Father's name is Ahmed Nacer Abderrahmane and Mother's name is Hafsi Mabtouka. Date of designation referred to in Article 2a(4)(b): 17.3.2004..